DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Regarding claim 1, the recited “the pressure roller including,” should be corrected to “the pressure roller including:”. 
Regarding claim 15, the recited “the fuser includes,” should be corrected to “the fuser includes:” and the recited “the pressure roller including,” should be corrected to “the pressure roller including:”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Terasawa et al. JP 07005783. 
Regarding claim 1, Terasawa et al. discloses:
A fixing device comprising:
a rotating member (53) (FIG. 4); and
a pressure roller (41) (FIG. 4) disposed to face the rotating member to form a fixing nip, the pressure roller including,
	a first groove (42) (FIG. 4) which extends along an outer circumferential surface from a first end portion of the pressure roller, and
	a second groove (43) (FIG. 4) which extends along the outer circumferential surface of the pressure roller from a second end portion of the pressure roller,
	the first groove and the second groove are inclined with respect to a rotational axis of the pressure roller (FIG. 4).
Regarding claim 2, Terasawa et al. discloses:
wherein the first groove and the second groove are inclined toward a conveying direction of a printing medium (FIG. 4).
Regarding claim 3, Terasawa et al. discloses:
wherein the first groove and the second groove are symmetrical with respect to a virtual straight line crossing the rotational axis of the pressure roller (FIG. 4).
Regarding claim 4, Terasawa et al. discloses:
wherein the first groove and the second groove are symmetrical with respect to a center of the rotational axis of the pressure roller (FIG. 4).
Regarding claim 5, Terasawa et al. discloses:
wherein the first groove includes a plurality of first grooves parallel to each other and the second groove includes a plurality of second grooves parallel to each other (FIG. 4), and
the plurality of first grooves and the plurality of second grooves are symmetrically or asymmetrically disposed with respect to the virtual straight line crossing the rotational axis of the pressure roller (FIG. 4).
Regarding claim 7, Terasawa et al. discloses:
wherein the first groove includes a plurality of first grooves parallel to each other and/or the second groove includes a plurality of second grooves parallel to each other (FIG. 4).
Regarding claim 8, Terasawa et al. discloses:
wherein the first groove and the second groove are spaced apart from each other by a predetermined distance with respect to a virtual line crossing the rotational axis of the pressure roller (FIG. 4).
Regarding claim 9, Terasawa et al. discloses:
the first groove extends from a location spaced apart from the first end portion of the pressure roller by a predetermined distance (FIG. 4), and
the second groove extends from a location spaced apart from the second end portion of the pressure roller by a predetermined distance (FIG. 4).
Regarding claim 10, Terasawa et al. discloses:
	wherein the first groove or the second groove are formed to be inclined with respect to the axis of rotation of the pressure roller by greater than or equal to 30° and less than or equal to 45° (FIG. 4).
Regarding claim 12, Terasawa et al. discloses:
wherein the pressure roller comprises:
a rotational shaft (FIG. 4); and 
an elastic layer that is provided to surround the rotational shaft and forms the fixing nip with the rotating member (FIG. 4), 
wherein the first groove and/or the second groove is formed on the elastic layer (FIG. 4).
Regarding claim 14, Terasawa et al. discloses:
	wherein a diameter of a center of the pressure roller is equal to a diameter of both ends (FIG. 4).
Claims 1-4, 8, 9, and 12-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujii et al. JP 2014098817.
Regarding claim 1, Fujii et al. discloses:
A fixing device comprising:
a rotating member (21) (FIG. 3); and
a pressure roller (31) (FIG. 3) disposed to face the rotating member to form a fixing nip, the pressure roller including,
	a first groove (31c) (FIG. 3) which extends along an outer circumferential surface from a first end portion of the pressure roller, and
	a second groove (31c at other end) (FIG. 3) which extends along the outer circumferential surface of the pressure roller from a second end portion of the pressure roller,
	the first groove and the second groove are inclined with respect to a rotational axis of the pressure roller (FIG. 3).
Regarding claim 2, Fujii et al. discloses:
wherein the first groove and the second groove are inclined toward a conveying direction of a printing medium (FIG. 3).
Regarding claim 3, Fujii et al. discloses:
wherein the first groove and the second groove are symmetrical with respect to a virtual straight line crossing the rotational axis of the pressure roller (FIG. 3).
Regarding claim 4, Fujii et al. discloses:
wherein the first groove and the second groove are symmetrical with respect to a center of the rotational axis of the pressure roller (FIG. 3).
Regarding claim 8, Fujii et al. discloses:
wherein the first groove and the second groove are spaced apart from each other by a predetermined distance with respect to a virtual line crossing the rotational axis of the pressure roller (FIG. 3).
Regarding claim 9, Fujii et al. discloses:
the first groove extends from a location spaced apart from the first end portion of the pressure roller by a predetermined distance (FIG. 3), and
the second groove extends from a location spaced apart from the second end portion of the pressure roller by a predetermined distance (FIG. 3).
Regarding claim 12, Fujii et al. discloses:
wherein the pressure roller comprises:
a rotational shaft (32) (FIG. 2); and 
an elastic layer (33) (FIG. 2) that is provided to surround the rotational shaft and forms the fixing nip with the rotating member, 
wherein the first groove and/or the second groove is formed on the elastic layer (FIG. 3).
Regarding claim 13, Fujii et al. discloses:
a release layer (34) (FIG. 2) provided to surround the elastic layer.
Regarding claim 14, Fujii et al. discloses:
	wherein a diameter of a center of the pressure roller is equal to a diameter of both ends (FIG. 3).
Regarding claim 15, Fujii et al. discloses:
An image forming device, comprising: 
a photosensitive drum (5Y/M/C/K) (FIG. 1) formed with an electrostatic latent image; 
a developer (76Y/M/C/K) (FIG. 1) to form a toner image on a printing medium by supplying toner to the electrostatic latent image; and 
a fuser (20) (FIG. 1) to press the printing medium, 
wherein the fuser includes, 
a rotating member (21) (FIG. 3);
a pressure roller (31) (FIG. 3) disposed to face the rotating member to form a fixing nip, the pressure roller including,
	a first groove (31c) (FIG. 3) which extends along an outer circumferential surface from a first end portion of the pressure roller, and
	a second groove (31c at other end) (FIG. 3) which extends along the outer circumferential surface of the pressure roller from a second end portion of the pressure roller,
	the first groove and the second groove are inclined with respect to a rotational axis of the pressure roller (FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terasawa et al. JP 07005783.
	Regarding claim 11, Terasawa et al. discloses the limitations of claim 1, but does not explicitly disclose wherein the first groove or the second groove includes a cross section that is in a U-shape. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the grooves as disclosed by Terasawa et al. to include wherein the first groove or the second groove includes a cross section that is in a U-shape, since it has been held that a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the prior art is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. JP 2014098817.
	Regarding claim 11, Fujii et al. discloses the limitations of claim 1, but does not explicitly disclose wherein the first groove or the second groove includes a cross section that is in a U-shape. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shape of the grooves as disclosed by Fujii et al. to include wherein the first groove or the second groove includes a cross section that is in a U-shape, since it has been held that a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the prior art is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein an interval between two first grooves, among the plurality of first grooves, adjacently disposed in parallel to each other, and/or between second grooves, among the plurality of second grooves, adjacently disposed in parallel to each other, is greater than or equal to 10mm and less than or equal to 20mm” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852